
	

116 S2188 IS: SBIC Licensing Improvement Act
U.S. Senate
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2188
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2019
			Mr. Hawley (for himself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To amend the Small Business Investment Act of 1958 to improve the license application process for
			 small
			 business investment companies, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the SBIC Licensing Improvement Act.
 2.Approval or disapproval of SBIC license applicationsSection 301 of the Small Business Investment Act of 1958 (15 U.S.C. 681) is amended— (1)in subsection (a), by inserting after the first sentence the following: Notwithstanding the preceding sentence, a small business investment company may be a State development company that qualifies for assistance under title V if the development company possesses the powers reasonably necessary to perform the functions and activities contemplated under this title.; and
 (2)in subsection (c)(2)— (A)in subparagraph (B)—
 (i)by striking clause (i) and inserting the following:  (i)if the requirements of this section are satisfied, approve the application and, not later than 10 business days after the date of that approval, issue a license for such operation to the applicant; or; and
 (ii)in clause (ii), by inserting , which shall include specific reasons for the disapproval that are based on items in the application after disapproval; and
 (B)by adding at the end the following:  (C)Effect of disapprovalWith respect to an application that the Administrator disapproves, the applicant may submit to the Administrator a request for a written decision regarding that disapproval.
 (D)AppealsAn applicant that submits an application with respect to which the Administration denies may submit an appeal as follows:
 (i)With respect to an application that is denied by the Investment Committee of the Office of Investment and Innovation of the Administration or the Investment Division Licensing Committee of the Administration—
 (I)not later than 30 days after the date on which the applicable committee so denies the application, the applicant may submit an appeal to the Chair of the Agency Licensing Committee of the Administration (referred to in this subparagraph as the Chair); and
 (II)not later than 30 days after the date on which the applicant submits an appeal under subclause (I), the Chair shall—
 (aa)issue a ruling with respect to the appeal; and (bb)notify the applicant regarding the ruling of the Chair.
 (ii)With respect to an application that the Chair denies in an appeal submitted under clause (i)— (I)not later than 30 days after the date on which the Chair submits the notification required under subclause (II)(bb) of that clause, the applicant may submit to the Administrator an appeal of the ruling made by the Chair; and
 (II)not later than 30 days after the date on which the applicant submits an appeal under subclause (I), the Administrator shall—
 (aa)issue a final ruling with respect to the appeal; and (bb)notify the applicant regarding the ruling of the Administrator..
				
